UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofFebruary 2011 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ Contax Participações S.A. and Mobitel S.A. Valuation report for the incorporation of 100% of Mobitel S.A. shares by Contax Participações S.A. January 25 th , 2011 IMPORTANT DISCLAIMER: This document is a free translation only. Due to the complexities of language translation, translations are not always precise. The original document was prepared in Portuguese and in case of any divergence, discrepancy or difference between this version and the Portuguese version, the Portuguese version shall prevail. The Portuguese version is the only valid and complete version and shall prevail for any and all purposes. The Translation was made by persons whose native language is not English, therefore there is no warranty as to the accuracy, reliability or completeness of any information translated and no one should rely on the accuracy, reliability or completeness of such information. There is no assurance as to the accuracy, reliability or completeness of the translation. Any person reading this translation and relying on it should do so at his or her own risk. Index SECTION 1 Executive Summary 02 SECTION 2 Information About the Evaluator 07 SECTION 3 Market and Companies' Overview 09 3 .A Market Overview 10 3 .B Contax Overview 13 3 .C Dedic GPTI Overview 19 SECTION 4 General Assumptions 25 SECTION 5 Contax Valuation 27 5 .A Discounted Cash Flow 28 5 .B Comparable Companies Trading Multiples 36 5 .C Accounting Book Value 38 5 .D Volume Weighted Average Price 40 SECTION 6 Dedic GPTI Valuation 43 6 .A Discounted Cash Flow 44 6 .B Comparable Companies Trading Multiples 53 6 .C Accounting Book Value 55 APPENDIX A Companies' Weighted Average Cost of Capital (WACC) 57 APPENDIX B Comparable Companies Trading Multiples 59 APPENDIX C Description of Valuation Methodologies 62 APPENDIX D Terms and Definitions Used in the Valuation Report 67 APPENDIX E Additional Statements and Information 69 1 SECTION 1 Executive Summary 2 Introduction This Valuation Report was prepared by Banco BTG Pactual S.A. (BTG Pactual), upon request by Contax Participações S.A. (Contax) for the purposes specified in Law n ° dated December 15 th , 1976 (as amended) (Lei das S.A.), in connection with the incorporation of all Mobitel S.A. (Dedic GPTI) shares by Contax (Transaction). Transaction Summary § In January 2011, Contax and Dedic GPTI executed an agreement for the incorporation of Dedic GPTI shares by Contax § According to the agreement signed by both parties, Contax committed to, subject to a timeline foreseen in the agreement, to conduct all the necessary steps to submit a proposal for the incorporation of Dedic GPTI by Contax, subject to the terms established, making Dedic GPTI a subsidiary of Contax § As part of the agreement, Contax committed to take all steps, within the terms established by the agreement, envisaging: § (i) the calling of a shareholders meeting change the Companys Byelaws, in order to approve the constitution of an independent committee; § (ii) the calling of a Board Meeting in order to indicate the members of such independent committee, which will evaluate and deliberate about the terms and conditions of such Incorporation § Additionally, Dedic GPTI signed in January 2011 a stock purchase agreement to acquire all Dedic GPTI shares held by Mr. Fábio Carlos Pereira (representing 12.5% of total shares issued by the company) for R$ 23 million 3 Contax Summary Valuation Based on the fair economic value calculated using the discounted cash flow to firm methodology, the Contax ON shares value ranges from R$37.64 to R$40.30 per share and the Contax PN shares value ranges from R$37.59 to R$40.24 per share. For further information on the valuation methodologies, please see Appendix C - Description of Valuation Methodologies, on page 62 of this report Fair Economic Value (Discounted Cash Flow) Book Value (R$ million, except price per share) (R$ million, except price per share) Perpetuity growth rate (US$ nominal terms) 1.50% 2.00% 2.50% WACC (US$ nominal terms) 10.0% 10.0% 10.0% Total assets 1,290.9 Enterprise value $2,143 $ $2,301 (-) Total liabilities 880.8 (-) (Net debt) net cash $90 $90 $90 (-) Minority interest 1.8 Equity value $2,233 $2,307 $2,390 Shareholders equity Number of ON shares (million) 22.7 22.7 22.7 Number of shares (million) 59.4 Price per ON share (R$ / share) R$/share Number of PN shares (million) 36.7 36.7 36.7 Price per PN share (R$ / share) Fair Economic Value (Trading Multiples) Volume Weighted Average Price (R$ million, except multiples and value per share) E E 12 months period prior to 12/31/2010 EBITDA 341.1 412.0 ON: R$29.59 / PN: R$25.29 EV/EBITDA Multiple 6.7x 6.6x Enterprise value 6 months period prior to 12/31/2010 (-) (Net debt) net cash 89.7 89.7 ON: R$31.04 / PN: R$26.61 Equity value Number of shares (million) 59.4 59.4 3 months period prior to 12/31/2010 R$/share ON: R$31.16 / PN: R$29.82 Source: Company, CVM, Economática and BTG Pactual. Note: 1 As of December 31 st , 2010. 2 As of September 30 th , 2010. 3 Excludes treasury shares. 4 Assumes a ON/PN ratio based on the average spread of ON / PN shares, during the 60 days prior to December 31 st , 2010. 5 Considers the median of comparable companies trading multiples as of December 31 st , 2010. Source: Factset. 4 Dedic GPTI Summary Valuation Based on the fair economic value calculated using the discounted cash flow to firm methodology, Dedic GPTI shares value ranges from R$1.38 to R$1.57 per share. For further information on the valuation methodologies, please see Appendix C - Description of Valuation Methodologies, on page 62 of this report Fair Economic Value (Discounted Cash Flow) Book Value (R$ million, except price per share) (R$ million, except price per share) Perpetuity growth rate (US$ nominal terms) 1.50% 2.00% 2.50% Total assets 486.3 WACC (US$ nominal terms) 10.0% 10.0% 10.0% (-) Total liabilities 311.1 Enterprise value $371 $383 $397 (-) Minority interest 0.0 (-) (Net debt) net cash ($184) ($184) ($184) Shareholders Equity Equity value $187 $199 $213 Number of shares (million) 154.9 Number of shares (million) 135.5 135.5 135.5 R$/share Price per share (R$ / share) $ $ 57 Fair Economic Value (Trading Multiples) (R$ million, except multiples and value per share) E 2012E EBITDA 84.7 95.9 EV/EBITDA Multiple 6.7x 6.6x Enterprise value (-) (Net debt) net cash (183.9 (183.9 Equity value Number of shares (million) 135.5 135.5 R$/share Source: Company, CVM, Economática and BTG Pactual. 1 As of December 31 st , 2010. 2 Considers the median of comparable companies trading multiples as of December 31st, 2010. Source: Factset. 3 As of August 31 st , 2010, plus R$23 million as per note 4 below. 4 Based on information provided by Dedic GPTI, we considered Dedic GPTI has acquired 19,359,874 shares held by Mr. Fábio Carlos Pereira for R$23 million. This total was added to the net debt as of August 31 st , 2010 for Dedic GPTI valuation. 5 Exchange Ratio Based on Discounted Cash Flow Analysis of the exchange ratio based on the discounted cash flow to firm methodology Contax Dedic GPTI (Fair economic value per share based on the discounted cash flow method . R$ million, except price per share) (Fair economic value per share based on the discounted cash flow method . R$ million, except price per share) Perpetuity growth rate (US$ nominal terms) 1.50% 2.00% 2.50% Perpetuity growth rate (US$ nominal terms) 1.50% 2.00% 2.50% WACC (US$ nominal terms) 10.0% 10.0% 10.0% WACC (US$ nominal terms) 10.0% 10.0% 10.0% Enterprise value $2,143 2,217 $2,301 Enterprise value $371 $383 $397 (-) (Net debt) net cash $90 $ 90 $90 (-) (Net debt) net cash ($184) ($184) ($184) Equity value $2,233 2,307 $2,390 Equity value $187 $199 $213 Number of ON shares (million) 22.7 22.7 22.7 Number of shares (million) 135.5 135.5 135.5 Price per ON share (R$ / share) Price per share (R$ / share) Number of PN shares (milhões) 36.7 36.7 36.7 Price per PN share (R$ / share) ON:0.03425595x PN:0.03429939x ON:0.03779068x PN:0.03783860X ON:0.04172383x PN:0.04177674X Based on the methodology and assumptions presented the exchange ratio range between Contax and Dedic GPTI shares is between 0.03425595x and 0.04172383x for ON shares and 0.03429939x and 0.04177674x for PN shares, based on the comparison of the indicative values per share calculated for both Companies and the ratio ON/PN of Contax shares based on the VWAP of each class of share in the period of 60 days before December 31 st , 2010 Source: Company, CVM, Economática and BTG Pactual. 1 As of December 31 st , 2010. 2 As of September 30 th , 2010. 3 Excludes treasury shares. 4 Assumes a ON/PN ratio based on the average spread of ON / PN shares, during the 60 days prior to December 31 st , 2010. 5 As of August 31st, 2010, plus R$23 million as per note 6 below. 6 Based on information provided by Dedic GPTI, we considered Dedic GPTI has acquired 19,359,874 shares held by Mr. Fábio Carlos Pereira for R$23 million. This total was added to the net debt as of August 31st, 2010 for Dedic GPTI valuation. 6 SECTION 2 Information About the Evaluator 7 Information About the Evaluator As established in CVM Instruction No. 319, Banco BTG Pactual S.A. (BTG Pactual) represents that: 1.
